UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6030


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OMAR ANTHONY LOPEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:18-cr-00284-BHH-1)


Submitted: August 18, 2021                                        Decided: August 27, 2021


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omar Anthony Lopez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Omar Anthony Lopez appeals from the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). Upon review of the record, we conclude that

the district court did not abuse its discretion in determining that, even assuming he

demonstrated extraordinary and compelling circumstances, reasons grounded in the 18

U.S.C. § 3553(a) sentencing factors weighed against granting Lopez’s motion. United

States v. High, 997 F.3d 181, 187-91 (4th Cir. 2021). Accordingly, we affirm the court’s

order. See United States v. Lopez, No. 7:18-cr-00284-BHH-1 (D.S.C. Dec. 18, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2